    Case 1:19-cv-02379-KBJ Document 1-17 Filed 08/07/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                 Exhibit Q
         Case 1:19-cv-02379-KBJ Document 1-17 Filed 08/07/19 Page 2 of 3




                                        THE WHITE HOUSE
                                           WASHINGTON

                                         January 27, 2017

MEMORANDUM TO ALL WHITE HOUSE STAFF

FROM:          Donald F. McGahn II – Counsel to the President

SUBJECT:       Communications Restrictions with Personnel at the Department of Justice

This Memorandum outlines important rules and procedures regarding communications between
the White House (including all components of the Executive Office of the President) and the
Department of Justice. These rules exist to ensure both efficient execution of the Administration’s
policies and the highest level of integrity with respect to civil or criminal enforcement proceedings
handled by DOJ. In order to ensure that DOJ exercises its investigatory and prosecutorial
functions free from the fact or appearance of improper political influence, these rules must be
strictly followed.

A.     Limitations on discussing ongoing or contemplated cases or investigations

DOJ currently advises the White House about contemplated or pending investigations or
enforcement actions under specific guidelines issued by the Attorney General. As a general matter,
only the President, Vice President, Counsel to the President, and designees of the Counsel to the
President may be involved in such communications. These individuals may designate subordinates
to engage in ongoing contacts about a particular matter with counterparts at DOJ similarly
designated by DOJ. Any ongoing contacts pursuant to such a designation should be handled in
conjunction with a representative of the Counsel’s office.

The White House often coordinates more broadly with DOJ (including its Office of Legal Counsel,
Office of the Solicitor General, and Civil Division) where the government is or may be a defendant
in litigation. These communications must first be cleared by the Counsel’s Office.

If DOJ requests the views of the White House on any litigation, you must consult with the
Counsel’s Office before responding, and any response must be made in consultation with the
Counsel’s Office. This ensures that the White House provides a coherent response that takes
account of both the Counsel’s Office legal views and the President’s broader policy objectives.

Communications with DOJ about individual cases or investigations should be routed through the
Attorney General, Deputy Attorney General, Associate Attorney General, or Solicitor General,
unless the Counsel’s Office approves different procedures for the specific case at issue. In their
discretion, and as appropriate for the handling of individual cases, those DOJ officials may
authorize additional DOJ attorneys to discuss individual cases or investigations with members of
the Counsel’s Office. The President, Vice President, Counsel to the President, and Deputy Counsel
to the President are the only White House individuals who may initiate a conversation with DOJ
about a specific case or investigation.

                                                 1
         Case 1:19-cv-02379-KBJ Document 1-17 Filed 08/07/19 Page 3 of 3




These rules recognize the President’s constitutional obligation to take care that the laws of the
United States are faithfully executed, while ensuring maximum public confidence that those laws
are administered and applied impartially in individual investigations or cases.

B.     Limitations on discussing other matters

The White House may communicate with DOJ about matters of policy, legislation, budgeting,
political appointments, public affairs, intergovernmental relations, administrative matters, or other
matters that do not relate to a particular contemplated or pending investigation or case. You must
route these communications through the offices of the Attorney General, Deputy Attorney General,
or Associate Attorney General unless you have received clearance from the Counsel’s office to
follow different procedures.

C.     Restrictions on soliciting an OLC opinion

The White House often relies upon the Office of Legal Counsel to issue formal legal opinions.
Requests for such opinions must be limited to specific legal questions impacting particular matters
before the Executive Branch. Such requests must be authorized by the President, the Vice
President, the Counsel to the President, or a Deputy Counsel to the President. These individuals
may also designate others who may engage in ongoing contacts with OLC where a request for a
formal legal opinion has been authorized. If this designation extends to individuals outside the
Counsel’s Office, it should be in writing, and the ongoing contacts should be handled in
conjunction with a member of the Counsel’s office. All requests for an OLC opinion shall be
directed to the Attorney General, the Assistant Attorney General for OLC, or one of their
designees.

D.     National Security Exceptions

Frequent communications between the White House and DOJ will be necessary on matters of
national security and intelligence, including counter-terrorism and counter-espionage issues.
Accordingly, communications that relate to urgent and ongoing national-security matters may be
handled by specifically designated individuals. This exception does not relate to a particular
contemplated or pending investigation or case absent written authorization from the Counsel to the
President. In emergencies for which application of these procedures would pose a serious threat
to national security, White House personnel may receive from DOJ communications necessary to
protect against such threats. The Counsel to the President shall be informed about any such
contacts as promptly as is practicable.

E.     Consultation

If you have any questions or do not believe that a potential contact with DOJ fits neatly into any
of these categories, you must consult the Counsel’s office for guidance. Moreover, unless you are
certain that the particular contact is permissible, you must consult with the Counsel’s Office before
proceeding.




                                                 2
